DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16,18-26 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a thin film having embedded wire traces, the wire traces leading from electrodes at a  flexible distal end of the thin film to a two-dimensional (2D) array of conductive pads, wherein  some of the wire traces connect with a first row of the conductive pads and other of the wire traces connect with a second row of the conductive pads, the second row being farther from the  distal end than the first row, the thin film having a hole through the thin film; a printed circuit board (PCB) having a via aligned with the hole through the thin film; an analog-to-digital converter (ADC) sandwiching the thin film between the ADC and the  PCB and having ADC inputs electrically connected with at least one of the first and second rows of conductive pads of the thin film; and  a solder connection running from an output of the ADC through the thin film hole to the  PCB via.

The following is the reason for allowance of claim 16, pertinent arts do not alone or in combination disclose: the method comprising:  providing a thin film having embedded wire traces, the wire traces leading from electrodes at a distal end of the thin film to a two-dimensional (2D) array of conductive pads,  wherein some of the wire traces connect with a first row of the conductive pads and other of the wire traces connect with a second row of the conductive pads, the second row being farther from the distal end than the first row, the thin film having a hole through the thin film; sandwiching the thin film between a printed circuit board (PCB) having a via and an analog-to-digital converter (ADC);  electrically connecting a first set of ADC inputs with at least one of the first and second rows of conductive pads of the thin film; and  heating and forming a solder connection running from an output of the ADC through the thin film hole to the PCB via; attaching an integrated circuit chip to a side of the PCB opposite the thin film and ADC; and connecting the PCB via to the integrated circuit chip.

The following is the reason for allowance of claim 18, pertinent arts do not alone or in combination disclose: depositing, using a ball bonder, a bottom metal ball on a rigid component; stacking, using the ball bonder, another metal ball on top of the bottom metal ball to form a first pillar of stacked metal balls; forming, using the ball bonder, a second pillar of stacked metal balls; and aligning and placing a thin film flex circuit such that the first and second pillars of stacked metal balls project through holes in the thin film flex circuit; wherein the pillars keep the thin film flex circuit taut and prevent wrinkling. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giedwoyn et al (US Patent No. 10926133), Baumgartner et al (US Pub No. 20080178677), Nagarkar et al (US Patent No. 8618795), Negi et al (US Pub No. 20150305643), Tolsa et al (US Patent No. 9486641), Askin et al (US Pub No. 20110237921), Sakurai et al (US Patent No. 7021521).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895